Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2021 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Objections
Claims 1, 8 and 15 are objected to due to minor informalities.
a).	Claim 1 line 6: “a reference 3D model” shall be “a reference three-dimensional (3D) model”;
b).	Claim 8 line 10: “a reference 3D model” shall be “a reference three-dimensional (3D) model”;
c). 	Claim 15 line 8: “a reference 3D model” shall be “a reference three-dimensional (3D) model”.
Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al. (2019/0026958; IDS).

Regarding claim 1, Gausebeck teaches a computer-implemented method (e.g., a method for using panoramic image data to generate accurate depth predictions using 3D-from-2D is provided. Gausebeck: [0032] L.1-3. Various elements described in connection with the disclosed techniques can be embodied in computer implemented system or device and/or a different form such as a computer-implemented method, a computer program product, or another form, (and vice versa). Gausebeck: [0031] L.11-16), comprising: 
receiving a two-dimensional (2D) image (e.g., receiving, by a system operatively coupled to a processor, a 2D image, Gausebeck: [0035] L.7-8) and metadata (e.g., determining, by the system, auxiliary data for the 2D image, wherein the auxiliary data comprises orientation information regarding a capture orientation of the 2D image. Gausebeck: [0035] L.8-11. The auxiliary data can also comprise position information regarding a capture position of the 2D image, and wherein the determining the auxiliary data comprises identifying the position information in metadata associated with the 2D image. Gausebeck: [0036] L.1-5), the 2D image including a set of pixels depicting a physical structure captured by an image capturing device (e.g., one or more cameras configured to capture 2D images, Gausebeck: [0043] L.7-8. The 3D model generation component 118 can be configured to use derived 3D data 116 corresponding to relative 3D positions of the 2D images and/or features (e.g., pixels, superpixels, objects, etc.) included in the 2D images to generate an alignment between the 2D images and/or the features included in the respective 2D images relative to a common 3D coordinate space. Gausebeck: [0062] L.20-26. In an aspect, data used to generate 3D models can be collected from scans (e.g. utilizing sensors) of real-world scenes, spaces (e.g. houses, office spaces, outdoor spaces, etc.), objects (e.g. furniture, decorations, goods, etc.), and the like. Gausebeck: [0071] L.14-18), and the metadata representing one or more characteristics of the image capturing device (e.g., The auxiliary data can also comprise position information regarding a capture position of the 2D image, and wherein the determining the auxiliary data comprises identifying the position information in metadata associated with the 2D image. The auxiliary data can also comprise one or more image capture parameters associated with capture of the 2D image, and wherein the determining the auxiliary data comprises extracting the one or more image capture parameters from metadata associated with the 2D image. For example, the one or more image capture parameters can comprise one or more camera settings of a camera to capture the 2D image. In another example, the one or more image capture parameters are selected from a group consisting of, camera lens parameters, lighting parameters, and color parameters. Gausebeck: [0036]); 
identifying a portion of the 2D image to augment with synthetic image data (e.g., a modeling component configured to align the 2D images based on the 3D data to generate a 3D model of an object or environment included in the 2D images. Gausebeck: [0044] L.10-13.  The 3D model is synthesized from the 2D images. [The training data development component 3316 can further generate synthetic images of the 3D model from these virtual capture positions/orientations. In some implementations, the training data development component 3316 can generate synthetic 2D images from various perspective of the 3D model that correspond to a sequence of images captured by a virtual camera in association with navigating the 3D space model, wherein the navigation assimilates a capture scenario as if a user were actually walking through the environment represented by the 3D model while holding a camera and capturing images along the way. Gausebeck: [0249] L.29-40].  It is obvious that the 3D model by augmenting synthetic image data.  At 3102, a device (e.g., user device 3002), operatively coupled to a processor, employs one or more 3D-from-2D neural network models to derive 3D data from one or more 2D images captured of an object or environment from a current perspective of the object or environment viewed on or through a display of the device (e.g., using 3D-from-2D processing module 1406). At 3104, the device determines a position for integrating a graphical data object on or within a representation of the object or environment viewed on or through the display based on the current perspective and the three-dimensional data (e.g., using spatial alignment component 3006 and/or 3D model localization component 3016). At 3106, the device integrates the graphical data object on or within the representation of the object or environment based on the position (e.g., using integration component 3008). Gausebeck: [0237]); 
generating a reference 3D model of the physical structure from the 2D image (e.g., to generate 3D models of an environment captured in the 2D image data. Gausebeck: [0031] L.6-7), the reference 3D model representing the identified portion of the 2D image in a virtual space (e.g., in some implementations, a representation or rendering of a 3D model can be a 2D image or panorama associated with the 3D model from a specific perspective of a virtual camera located at a specific navigation position and orientation relative to the 3D model.  Gausebeck: [0057] L.8-12), and the generation including determining a 3D orientation of a 3D planar surface of the reference 3D model (e.g., These navigation tools can include but are not limited to: selecting a location on the representation of the 3D model for viewing (e.g., which can include a point, an area, an object, a room, a surface, etc.), selecting a location on the representation of the 3D model for positioning a virtual camera (e.g., including a waypoint), selecting an orientation for the virtual camera, … , and selecting different viewing modes/contexts (described below).  Gausebeck: [0088] L.5-16 ); 
applying the synthetic image data onto the reference 3D model (e.g., The 3D model generation component 118 can further employ the alignment between the 2D image data and/or the respective features in the image data (e.g., the alignment data of the 3D model and alignment data 128) to generate one or more reconstructed 3D models of the object or environment included in the captured 2D image data (e.g., 3D model data of the 3D model and alignment data 128).  Gausebeck: [0076] L.1-7); and 
rendering a photorealistic image using the 2D image, the metadata (e.g., interactive 3D immersive environments can be generated from real-world environments based on photorealistic 2D images captured from the environment with 3D depth information for the respective 2D images.  Gausebeck: [0004] L.1-4;  the 3D model generation component 118 can also employ sets of aligned 2D image data and/or associated 3D data to generate various representations of a 3D model of the environment or object from different perspectives or views of a virtual camera position outside or within the 3D model. In an aspect, these representations can include one or more of the captured 2D images and/or image data from one or more of the 2D images. Gausebeck: [0076] L.8-15. The term “3D data,” refer to data utilized to generate a 3D model, data describing a 3D model, data describing perspectives or points of view of a 3D model, capture data (e.g. sensory data, images, etc.), metadata associated with a 3D model, and the like. Gausebeck: [0054] L.11-15), and the synthetic image data applied to the reference 3D model, the photorealistic image depicting the physical structure augmented by the synthetic image data at the identified portion of the 2D image (e.g., the 3D models can include photorealistic 3D representations of an object or environment. The 3D model generation component 118 can further remove objects photographed (e.g., walls, furniture, fixtures, etc.) from the 3D model, integrate new 2D and 3D graphical objects on or within the 3D model in spatially aligned positions relative to the 3D model, change the appearance of visual features of the 3D model (e.g., color, texture, etc.), and the like. The 3D model generation component 118 can also generate reconstructed views of the 3D models from different perspectives of the 3D model, generate 2D versions/representations of the 3D model, and the like. For example, the 3D model generation component 118 can generate a 3D model or representation of the 3D model of an environment corresponding to a floorplan model of the environment, a dollhouse model of the environment (e.g., in implementations in which the environment comprises an interior of an architectural space, such as house), and the like. Gausebeck: [0077] L.2-20).

Regarding claim 2, Gausebeck teaches the computer-implemented method of claim 1, wherein generating the reference 3D model further comprises: 
inputting the 2D image into a trained machine-learning model, the trained machine-learning model having been trained to generate the reference 3D model using the 2D image (e.g., one or more machine learning models configured to predict 3D data from 2D images to derive 3D data for the 2D using deep learning techniques, including one or more neural network models. In various embodiments, the predicted depth data can be used to generate 3D models of an environment captured in the 2D image data.  Gausebeck: [0031] L.2-7. In various embodiments, the 3D data derivation component 110 can employ one or more existing, proprietary and/or non-proprietary 3D-from-2D machine learning models that have been developed in the field to generate the derived 3D data 116 for received 2D image data 102. These existing 3D-from-2D models are characterized in system 100 and referred to herein as “standard models.” For example, in the embodiment shown, the 3D-from-2D model database 112 can include one or more standard models 114 that can be selected and applied to the received 2D image data 102 by the 3D data derivation component 110 to generate derived 3D data 116 from the 2D image data 102.  Gausebeck: [0066] L.1-12); and 
generating, based on an output of the trained machine-learning model, the reference 3D model to represent the identified portion of the 2D image in the virtual space, wherein the reference 3D model is an untextured block or planar representation of the physical structure (e.g., In various embodiments, a floorplan model can be a simplified representation of surfaces (e.g., walls, floors, ceilings, etc.), portals (e.g., door openings) and/or window openings associated with an interior environment. A floorplan model can contain locations of boundary edges for each given surface, portal (e.g., door opening), and/or window opening. A floorplan model can also include one or more objects. Alternatively, a floorplan can be generated without objects (e.g., objects can be omitted from a floorplan). In some implementations, a floorplan model can include one or more dimensions associated with surfaces (e.g., walls, floors, ceilings, etc.), portals (e.g., door openings) and/or window openings. In an aspect, dimensions under a certain size can be omitted from a floorplan. Planes included in a floorplan can be extended a certain distance (e.g., to intersect past a molding). Gausebeck: [0078]).

Regarding claim 4, Gausebeck teaches the computer-implemented method of claim 1, wherein generating the reference 3D model further comprises: 
extracting one or more lines from the set of pixels of the 2D image (e.g., a mesh comprising a series of triangles, lines, curved surfaces, quads, n-grams, or other geometric shapes can connect the collection of points, Gausebeck: [0070] L.11-15.  It is obvious that mesh quads is formed of vertical and horizontal lines, triangles have lines making an angle to each other); 
building a virtual wire frame in the virtual space using the extracted one or more lines, the virtual wire frame representing one or more edges of the physical structure (e.g., the virtual wire frame (mesh) formed with vertical and horizontal lines align with the rectangular structure, for example walls of a house (Gausebeck: [0077] L.4-6, L.19)); 
identifying a portion of the virtual wire frame that corresponds to the identified portion of the 2D image (e.g., Portions of the 3D model geometric data (e.g., the mesh) can include image data describing texture, color, intensity, and the like. For example, the geometric data can comprise data points of geometry in addition to comprising texture coordinates associated with the data points of geometry (e.g., texture coordinates that indicate how to apply texture data to geometric data). In various embodiments, received 2D image data 102 (or portions thereof) can be associated with portions of the mesh to associate visual data from the 2D image data 102 (e.g., texture data, color data, etc.) with the mesh.  Gausebeck: [0071] L.1-11); and 
supplementing the portion of the virtual wire frame with the synthetic image data (e.g.,  In various embodiments, received 2D image data 102 (or portions thereof) can be associated with portions of the mesh to associate visual data from the 2D image data 102 (e.g., texture data, color data, etc.) with the mesh. In this regard, the 3D model generation component 118 can generate 3D models based and 2D images and the 3D data respectively associated with the 2D images. Gausebeck: [0071] L.7-14.  Therefore, the synthesizing of the 3D model is facilitated with mesh portions).

Regarding claim 7, Gausebeck teaches the computer-implemented method of claim 1, wherein the reference 3D model represents the identified portion of the physical structure depicted in the 2D image only, as opposed to modeling an entirety of the physical structure (e.g., a modeling component configured to align the 2D images based on the 3D data to generate a 3D model of an object or environment included in the 2D images. Gausebeck: [0044] L.10-13.  The 3D model is synthesized from the 2D images. At 3102, a device (e.g., user device 3002), operatively coupled to a processor, employs one or more 3D-from-2D neural network models to derive 3D data from one or more 2D images captured of an object or environment from a current perspective of the object or environment viewed on or through a display of the device (e.g., using 3D-from-2D processing module 1406). At 3104, the device determines a position for integrating a graphical data object on or within a representation of the object or environment viewed on or through the display based on the current perspective and the three-dimensional data (e.g., using spatial alignment component 3006 and/or 3D model localization component 3016). At 3106, the device integrates the graphical data object on or within the representation of the object or environment based on the position (e.g., using integration component 3008). Gausebeck: [0237].  As the 3D model is generated for an object or environment included in the 2D images, it is obvious that object or environment beyond the captured 2D images is not generated).

Regarding claims 8-9, 11 and 14, the claims are system claims of method claims 1-2, 4 and 7 respectively.  The claims are similar in scope to claims 1-2, 4 and 7 respectively and they are rejected under similar rationale as claims 1-2, 4 and 7 respectively.
Gausebeck teaches that “By way of introduction, the subject disclosure is directed to systems, methods, apparatuses and computer readable media that provide techniques for deriving 3D data from 2D images using one or more machine learning models and employing the 3D data for 3D modeling applications and other applications.” (Gausebeck: [0030] L.1-6).

Regarding claims 15-16 and 18, the claims are computer-program product claims of method claims 1-2 and 4 respectively.  The claims are similar in scope to claims 1-2 and 4 respectively and they are rejected under similar rationale as claims 1-2 and 4 respectively.
Gausebeck teaches that “By way of introduction, the subject disclosure is directed to systems, methods, apparatuses and computer readable media that provide techniques for deriving 3D data from 2D images using one or more machine learning models and employing the 3D data for 3D modeling applications and other applications.” (Gausebeck: [0030] L.1-6).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck as applied to claims 1 () and further in view of Byers et al. (2018/0268614).

Regarding claim 5, Gausebeck teaches the computer-implemented method of claim 1, wherein the image capturing device is a Light Detecting and Ranging (LiDAR) depth camera, and wherein generating the 3D model further comprises: 
generating a 3D point cloud using the LiDAR depth camera (e.g., methods for capturing 3D depth for 2D imagery have existed for over a decade, such methods are traditionally expensive and require complex 3D capture hardware, such as a light detection and ranging (LiDAR) devices, laser rangefinder devices, time-of-flight sensor devices, structured light sensor devices, lightfield-cameras, and the like. Gausebeck: [0004] L.5-10); 
identifying a portion of the 3D point cloud that models the identified portion of the 2D image, the portion of the 3D point cloud being characterized by a surface orientation (e.g., The alignment process can involve iteratively aligning different point clouds from neighboring and overlapping images captured from different positions and orientations relative to an object or environment to generate a global alignment between the respective point clouds using correspondences in derived position information for the respective points. Gausebeck: [0075] L.16-22); 
identifying three 3D points from amongst the 3D point cloud, each of the three 3D points being associated with a vector (e.g., the 3D point cloud or mesh can be viewed from different perspectives, alternative to the original capture perspective. Gausebeck: [0072] L.17-18.  Therefore, each 3D point cloud will have perspective different from other. See 5_1 below); 
computing a cross product of vectors between the three 3D points, the cross product resulting in a surface normal of the identified portion of the 3D point cloud (See 5_2 below); 
determining a 3D surface orientation of the identified portion of the 3D point cloud, the 3D surface orientation being determined using the surface normal (e.g., The alignment process can involve iteratively aligning different point clouds from neighboring and overlapping images captured from different positions and orientations relative to an object or environment to generate a global alignment between the respective point clouds using correspondences in derived position information for the respective points. Gausebeck: [0075] L.16-22. See 5_3 below); 
retrieving one or more image swatches (e.g., In one or more embodiments, the alignment process can involve determining position information (e.g., relative to a 3D coordinate space) and visual feature information for respective points in received 2D images relative to one another a common 3D coordinate space. Gausebeck: [0075] L.1-5. Visual feature information including correspondences in color data, texture data, luminosity data, etc. for respective points or pixels included in the point clouds can also be used (along with other sensor data if available) to generate the aligned data. Gausebeck: [0075] L.22-26); and 
warping each image swatch of the one or more image swatches according to the surface orientation of the portion of the 3D point cloud (e.g., In some implementations, the stitching component 508 can further generate panoramic 3D images (e.g., point clouds, depth maps, etc.) based on the projected points relative to the 3D coordinate space. For example, the stitching component 508 can employ the initial depth data to create a sinusoidal depth map or a point cloud comprising 3D points projected onto a common 3D spatial coordinate plane. The stitching component 508 can further apply pixel color data to the depth map or point cloud by projecting the color data from the respective 2D images onto the depth map or point cloud. This can involve casting rays out from the color cameras along each captured pixel towards the interesting portion of the depth map or point cloud to colorize the depth map or point cloud. The stitching component 508 can further perform reverse-projecting of color data from colored point clouds or depth maps to create a single 2D panoramic image. For example, by reverse-projecting color data from a colored point cloud or 3D depth map onto an intersecting point or area of a 2D panorama, the stitching component 508 can fill in any possible small holes in the panorama with neighboring color data, thereby unifying exposure data across the boundaries between the respective 2D images (if necessary). The stitching component 508 can further perform blending and/or graph cuts at the edges to remove seams. The resulting panoramic image can then be re-processed by the 3D data derivation component 110 to determine more precise 3D data for the panoramic image using one or more panorama models 514. Gausebeck: [0112].  At 604, the system employs a 3D-from-2D convolutional neural network model to derive 3D data from the panoramic image, wherein the 3D-from-2D convolutional neural network model employs convolutional layers that wrap around the panoramic image as projected on a 2D plane to facilitate deriving the three-dimensional data. In accordance with method 600, the convolutional layers minimize or eliminate edge effects associated with deriving the 3D data based on wrapping around the panoramic image as projected on the 2D plane. Gausebeck: [0117] L.2-12).
While Gausebeck does not explicitly teach, Byers teaches:
(5_1). identifying three 3D points from amongst the 3D point cloud, each of the three 3D points being associated with a vector (e.g., A method includes presenting a computer-aided design (CAD) model via a graphical-user-interface (GUI) on a display, in a first orientation view; presenting one or more PMI objects oriented towards a first normal vector associated with the first orientation view, having a first orientation; identifying a second orientation view of the CAD model; calculating a second normal vector associated with the second orientation view; identifying the one or more PMI objects oriented towards the first normal vector; and orienting the identified one or more PMI objects towards the second normal vector, such that the identified one or more PMI objects are aligned in the second orientation view, having a second orientation.  Byers: Abstract. FIG. 12 is the perspective view of FIG. 9 containing PMI objects 179 that have been aligned with a calculated normal vector, based at least on the process flow diagram 202 of FIG. 11.  Byers: [0099] L.1-4.  Taking the perspective view of the PMI objects as the view of the 3D point clouds, the perspective direction defined for the PMI  is defined similarly to the 3D point clouds. Therefore, the perspective direction is defined with a calculated normal vector);
(5_2). computing a cross product of vectors between the three 3D points, the cross product resulting in a surface normal of the identified portion of the 3D point cloud ( e.g., In certain embodiments, aligning the PMI object 179 with the normal vector may include utilizing the parameters calculated when calculating the normal vector (e.g., the cross product, the dot product, the angle of rotation, the quaternion, etc.) to shift and align the PMI object 179 with the calculated normal vector.  Gausebeck: [0096] L.9-14);
(5_3). determining a 3D surface orientation of the identified portion of the 3D point cloud, the 3D surface orientation being determined using the surface normal (e.g., the desired orientation view may be substantially flat, such that the normal vector to that substantially flat surface may is the line pointing out of the surface (e.g., or display). It should be noted that when the PMI object 179 is initially generated, it may be aligned with a vector normal (e.g., perpendicular) to the view it is initially generated on. Byers: [0092] L.10-15);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Byers into the teaching of 
Gausebeck so the alignment of surfaces can be conveniently calculating the dot and cross products of vectors defined for each surface.

Regarding claim 12, the claim is a system claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Regarding claim 19, the claim is a computer-program product claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Allowable Subject Matter
Claims 3, 6, 10, 13, 17 and 20 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 3:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
segmenting the set of pixels of the 2D image into one or more subsets of pixels, the segmentation being based on an attribute of each pixel of the set of pixels; 
identifying, from amongst the one or more subsets of pixels, a subset of pixels that corresponds to the identified portion of the 2D image; 
extracting a plurality of lines from the identified subset of pixels; 
classifying, using a trained machine-learning model, each of the plurality of lines as a structural feature of the physical structure; 
determining that an angular difference between two classified lines is a predetermined angle, the two classified lines forming the 3D planar surface; 
computing a cross product of the two classified lines to generate a surface normal of the 3D planar surface; 
comparing the surface normal of the 3D planar surface with a vertical vector associated with the 2D image to determine a pitch of the 3D planar surface; 
warping the synthetic image data according to the pitch of the 3D planar surface; and 
replacing the subset of pixels that corresponds to the identified portion of the 2D image with the warped synthetic image data.
as recited in claim 3.

Claims 10 and 17 are similar in scope to claim 3 and they are objected under similar rationale as claim 3.

The following is a statement of reasons for the indication of allowable subject matter in claim 6:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
determining a scene effect associated with the 2D image by detecting at least one of the following from the 2D image or the metadata: 
a color cast from the 2D image; 
a film grain associated with the 2D image; 
a chromatic aberration; 
a weather condition; 
a direction of a light source; or 
a lens or color effect; 
modifying the synthetic image data applied to the reference 3D model, wherein the modification is based on the determined scene effect; and 
rendering the photorealistic image using the modified synthetic image data applied to the reference 3D model.
as recited in claim 6.

Claims 13 and 20 are similar in scope to claim 6 and they are objected under similar rationale as claim 6.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Van Den Hengel (2010/0284607) teaches that “A method for generating a three dimensional (3D) model of an object from a series of two dimensional (2D) images is described. The series of 2D images depict varying views of the object and have associated camera parameter information. The method includes the steps of tracing the object in a first 2D image selected from the series of 2D images to provide a first set of tracing information, then tracing the object in a second 2D image selected from the series of 2D images to provide a second set of tracing information. The 3D model of the object is then generated based on the camera parameter information and the first and second sets of tracing information.” (Van Den Hengel: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611